           Case 1:19-cv-07008-VEC Document 20 Filed 01/30/20 Page 1 of 2

                  Michael Faillace & Associates, P.C.
                                        Employment and Litigation Attorneys

60 E. 42nd Street, Suite 4510                                                            Telephone: (212) 317-1200
New York, New York 10165                                                                  Facsimile: (212) 317-1620
_________



                                                                              MEMO ENDORSED
jandrophy@faillacelaw.com

                                             January 30, 2020

VIA ECF
Hon. Valerie E. Caproni                                                          USDC SDNY
United States District Judge                                                     DOCUMENT
United States District Court                                                     ELECTRONICALLY FILED
Southern District of New York                                                    DOC #:
40 Foley Square                                                                  DATE FILED: 1/30/2020
New York, NY 10007


                  Re:      Franco Bautista, et al. v. 20th Street Pizza Corp, et al.; 19 CV 7008 (VEC)

Dear Judge Caproni:

         We represent Plaintiff in the above-referenced matter. We write jointly with Defendants

to respectfully request that tomorrow’s conference be canceled, in light of the acceptance of Rule

68 offer of judgment filed yesterday (Dkt. No. 17). See Yu v. Hasaki Restaurant, Inc., 944 F. 3d

395 (2d Cir. 2019) (judicial approval is not required of a Rule 68(a) offer of judgment settling

FLSA claims).

         We also note that we originally submitted a proposed judgment to be signed by the Clerk

of Court (Dkt. No. 18) We then received a notice to resubmit the proposed judgment to be signed

by the Judge, not the Clerk of Court, and filed a proposed judgment accordingly. (Dkt. No. 19)

This direction appears to be at odds with Rule 68(a) which states that the clerk must enter

judgment, and with Yu v. Hasaki, in which the Second Circuit remanded with instructions that the

Clerk of Court enter judgment. Yu, 944 F. 3d at 414.

         We thank the Court for its attention to this matter.

                                                     Respectfully Submitted,

                                                      /s/ Joshua S. Androphy, Esq.


                           Certified as a minority-owned business in the State of New York
         Case 1:19-cv-07008-VEC Document 20 Filed 01/30/20 Page 2 of 2
January 30, 2020
Page 2



                                       Joshua S. Androphy, Esq.
                                       Michael Faillace & Associates, P.C.
                                       Attorney for Plaintiffs



 Application GRANTED. The pretrial conference
 scheduled for January 31, 2020 is canceled.
 SO ORDERED.



                                  1/30/2020
 HON. VALERIE CAPRONI
 UNITED STATES DISTRICT JUDGE
